DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al. (JP 03-180847A; see machine translation; hereinafter Kazuta) in view of Komiyama et al. (JP 2005345944A; see machine translation, hereinafter Komiyama). 
With regards to claim 1, Kazuta teaches a processing system for processing a flexographic printing plate which moves along a processing path in an in-track direction, comprising: 
a platen (see FIG. 2 where insertion port 24 is located) for receiving the photosensitive flexographic printing plate having the latent image that has at least one exposed portion with hardened photopolymer and at least one unexposed portion with unhardened photopolymer (lines 105-107); 
a main processing unit (30) for forming a relief image from the latent image, the main processing unit comprising (FIG. 1): 
(86) for contacting a first aqueous processing solution including a first dispersing agent with the latent image (FIG. 1; lines 155-157); 
a mechanical cleaning system (78) including one or more brushes for mechanically cleaning the latent image in the presence of the first aqueous processing solution (lines 147-151); and 
a collection system (68) for collecting a first used aqueous processing solution having the photopolymer (lines 140-146; FIG. 1); 
a second processing unit (28) that processes the flexographic printing plate with a processing liquid including: 
a hollow tube (46, 66) having a length extending across the flexographic printing plate (lines 126-130 and 136-140); 
a pressurized processing liquid supply system (due to the pump 56) for supplying pressurized processing liquid into an interior of the hollow tube (lines 130-140); 
a plurality of emitters (40, 42, 44 and discharge ports; FIG. 1, distributed along the length of the tube which deliver processing liquid onto a surface of the flexographic printing plate, wherein the pressurized processing liquid flows from the interior of the hollow tube through each of the emitters at a controlled flow rate (lines 122-140); and 
a second collection system (50) for collecting a second used aqueous processing solution having the photopolymer (lines 133-136); 
a processing solution tank (54, 84, 94) fluidly coupled to the collection system (68) and the second collection system (50) and configured to combine the first used aqueous processing solution with the second used aqueous processing solution to form a combined used aqueous processing solution in the processing solution tank (FIG. 1), wherein the processing solution tank is fluidly coupled with the pump of the main processing unit and the first aqueous processing solution is the combined used aqueous processing solution in the processing solution tank once formed (lines 158-168); 
(including 94) fluidly coupled with the processing solution tank (54, lines 226-227), the processing solution removal system comprising: 
a holding tank (94) configured for receiving the combined used aqueous processing solution (lines 160-164 and 226-227; in the case when the liquid overflows, 84 would overflow into 54, which would overflow into 94); and 
a conduit (92) from the processing solution tank to the holding tank (lines 165-168), 
wherein the processing solution tank includes the combined used aqueous processing solution at less than a predefined maximum volume and having the photopolymer at less than a predefined maximum concentration (lines 158-168).
However, Kazuta is silent regarding the plurality of emitters being pressure-compensating emitters, wherein each pressure-compensating emitter is configured to control flow rate of the pressurized processing liquid to produce processing liquid drips.
Komiyama teaches the plurality of emitters (a part of 40; FIG. 1) being pressure-compensating emitters, wherein each pressure-compensating emitter is configured to control flow rate of the pressurized processing liquid to produce processing liquid drips (page 3, highlighted portions; the nozzle produces drips supplied from the input line as seen in FIG. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of emitters as taught by Kazuta with another known type of emitters (along with the complementary brush 18as taught by Komiyama with reasonable expectation of providing liquid for cleaning the printing plate as originally intended (page 3, highlighted portions; Komiyama).  
With regards to claim 2, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the second processing unit (28; FIG. 1; Kazuta) further includes a second mechanical cleaning system (18, FIG. 1-2; Komiyama) including one or more brushes (page 3, highlighted portions; Komiyama) which move relative to the surface of the flexographic printing plate.
With regards to claim 3, Kazuta, as combined with Komiyama, teaches (citations to Komiyama unless specified otherwise) the processing system of claim 2, wherein the pressure-compensating emitters (40) deliver the processing liquid onto the one or more brushes (18) which in turn deliver the processing liquid onto the surface of the flexographic printing plate (FIG. 1-2).
With regards to claim 4, Kazuta, as combined with Komiyama, teaches (citations to Komiyama) the processing system of claim 2, wherein the one or more brushes (18) are rotating brushes which rotate around an axis parallel to the surface of the flexographic printing plate (FIG. 1-2; Komiyama).
With regards to claim 5, Kazuta, as combined with Komiyama, teaches the processing system of claim 2, wherein the one or more brushes are translated laterally relative to the surface of the flexographic printing plate (because the plate is moved along the conveyance path, the rotating brush of feature 6 is translated laterally relative to the surface of the moving printing plate).
With regards to claim 7, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is equal to within 30% of one another (the liquid drips all comes from the same pressurized inlet and thus, the drip would have similar flow rate).
With regards to claim 8, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is less than 0.1 liters/minute.
However, Kazuta, as combined with Komiyama, is silent regarding wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is less than 0.1 liters/minute.  
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, specifying the optimum flow rate of each pressure-compensating emitter would be routine to one skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the flow rate from each emitter including the flow rate as claimed to efficiently clean the printing plate as originally intended while minimize the usage of the liquid solution.  In addition, it is noted that the specification of the flow rate is an intended use of the emitters and does not further distinguish the structure of the claimed invention compared to those of Kazuta, as combined with Komiyama.
	With regards to claim 9, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the processing liquid is an aqueous processing solution including a dispersing agent (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Komiyama, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 10, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the processing liquid includes a solvent (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Komiyama, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 11, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the processing liquid is water (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Komiyama, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 12, Kazuta, as combined with Komiyama, teaches (citations to Kazuta unless specified otherwise) the processing system of claim 1, wherein the flexographic printing plate has a latent image formed by image-wise exposure of a photopolymer (lines 92-105), and wherein the second processing unit washes the developed relief image to remove debris from the developed relief image (lines 102-111).
With regards to claim 14, Kazuta, as combined with Komiyama, teaches (citations to Kazuta unless specified otherwise) the processing system of claim 1, further comprising a dosing pump (56) between upstream of the hollow tube.
With regards to claim 15, Kazuta, as combined with Komiyama, teaches the processing system of claim 1.  However, Kazuta is silent regarding wherein the pressurized processing liquid supply system pressurizes the processing liquid to about 30-60 psi.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to operate the pump such that the supplied liquid is provided at an optimum pressure for the plurality of emitters of Kazuta, as combined with Komiyama.  In addition, it is noted that the specification of the psi of the liquid is an intended use of the dosing pump and does not further distinguish the structure of the claimed invention compared to those of Kazuta as combined with Komiyama.
With regards to claim 16, Kazuta, as combined with Komiyama, teaches the processing system of claim 15, wherein the controlled flow rate is the processing liquid drips (page 3, highlighted portions), wherein the processing liquid drips have a rate across the plurality of pressure-compensating emitters to be within 30% with respect to each other (the liquid drips all comes from the same pressurized inlet and thus, the drip would have similar flow rate).
With regards to claim 17, Kazuta, as combined with Komiyama, teaches the processing system of claim 16.  However, Kazuta, as combined with Komiyama, is silent regarding wherein the processing liquid drip rate is about 0.076 liter/minute per 33 pressure-compensating emitters.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of emitters and drip rate, including those as claimed, as taught by Kazuta, as combined with Komiyama, to provide optimum coating on the substrate.
With regards to claim 18, Kazuta, as combined with Komiyama, teaches the processing system of claim 17, the plurality of pressure-compensating emitters being 33 pressure-compensating emitters.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, utilizing a specific number of pressure-compensating emitters would be routine and within one skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of emitters and drip rate, including those as claimed, as taught by Kazuta, as combined with Komiyama, to provide optimum coating on the substrate.
With regards to claim 21, Kazuta, as combined with Komiyama, teaches the processing system of claim 1, wherein the second processing unit (28) is downstream from the main processing unit (30; see FIG. 3, feature 10 (which includes both 28 and 30 of FIG. 1) is placed one after another, thus, the second processing unit 28 of the downstream feature 10 is downstream from the upstream 30 of the upstream feature 10).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al. (JP 03-180847A; see machine translation; hereinafter Kazuta) in view of in view of Komiyama et al. (JP 2005345944A; see machine translation, hereinafter Komiyama), and further in view of Danon (US Publication 2009/0013888).
With regards to claim 6, Kazuta, as combined with Komiyama, teaches the processing system of claim 1.  However, Kazuta, as combined with Komiyama, is silent regarding wherein the second processing unit further includes a pressurized air system which blows the processing liquid off the surface of the flexographic printing plate.
Danon teaches a pressurized air system (9) which blows the processing liquid off the surface of the flexographic printing plate ([0131]; FIG. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pressurized air system as taught by Danon to the processing system of Kazuta, as combined with Komiyama, to further dispersing the liquid onto the surface of the printing plate ([0131]; Danon) for treatment purposes as originally intended by Kazuta (abstract; Kazuta).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al. (JP 03-180847A; see machine translation; hereinafter Kazuta) in view of Komiyama et al. (JP 2005345944A; see machine translation, hereinafter Komiyama), and further in view of Lemmo et al. (US Publication 2003/0215957; hereinafter Lemmo).
With regards to claim 19, Kazuta, as combined with Komiyama, teaches the processing system of claim 1.  However, Kazuta, as combined with Komiyama, is silent regarding wherein the plurality of pressure-compensating emitters are configured such that the processing liquid drip rate  is independent of the pressure of the pressurized processing liquid in the hollow tube.
Lemmo teaches a multichannel dispensing system for dispersing fluids, wherein the plurality of pressure-compensating emitters (12; FIG. 4) are configured such that the processing liquid drip rate is independent of the pressure of the pressurized processing liquid in the hollow tube (23; [0010, 0012-0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the emitters of Kazuta, as combined with Komiyama with the plurality of emitters (and its associated control features) as taught by Lemmo to provide precise liquid ([0013]; Lemmo) as originally needed by Kazuta.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/02/2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Komiyama et al.

With respect to the remarks regarding on pages 7-8, Applicant argues that Kazuta requires spraying a lot of water from the spray pipe 40.42.44, which is the opposite of drips.  Furthermore, the filter 106 is not taught to be a tank.  Thus, the configuration of Kazuta fails to satisfy the elements of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853           
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853